Citation Nr: 0012899	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint stiffness and 
arthritis of the back, neck, and shoulders, to include as due 
to an undiagnosed illness.

3.  Entitlement to service connection for sleeplessness, 
memory loss, night sweats, and anxiety, to include as due to 
an undiagnosed illness.

4.  Entitlement to service connection for diarrhea and a 
stomach condition, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for flu-like symptoms, 
and trouble breathing, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for skin rashes, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for bilateral hearing 
loss, to include as due to an undiagnosed illness.

9.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
July 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  There is no medical evidence of record of any 
disabilities manifested by chronic fatigue, flu-like symptoms 
to include trouble breathing, skin rashes, bleeding gums, or 
bilateral hearing loss, which are related to the veteran's 
period of active military service, nor is there any objective 
evidence perceptible to an examining physician, or other non-
medical indicators that are capable of independent 
verification, which shows that the veteran currently suffers 
from chronic fatigue, flu-like symptoms to include trouble 
breathing, skin rashes, bleeding gums, or bilateral hearing 
loss, which cannot be attributed to a known clinical 
diagnosis.

3.  There are current medical diagnoses of arthralgias, 
insomnia, memory loss, and diarrhea, but such disorders are 
not shown to be productive of any functional impairment.  

4.  The veteran's right knee disability is currently 
productive of limitation of flexion to 105 degree when 
considering pain, subjective complaints of pain and 
instability, and signs of tenderness, but no objective 
clinical evidence of instability, subluxation, or limitation 
of extension.


CONCLUSIONS OF LAW

1.  A disability manifested by chronic fatigue syndrome was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991); 38 C.F.R.§§ 3.303, 3.317 (1999).

2.  There is no current medical assessment of joint 
stiffness, arthritis (back, neck, shoulder), that is 
disabling to a degree of 10 percent.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R.§§ 3.303, 3.317, 
4.71a, Diagnostic Codes 5003, 5201, 5291, 5292 (1999).

3.  There is no current medical assessment of sleeplessness, 
memory loss, night sweats, and anxiety, that is disabling to 
a degree of 10 percent.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991); 38 C.F.R.§§ 3.303, 3.317, 4.130, Diagnostic 
Code 9499 (1999).

4.  There is no current medical assessment of diarrhea, to 
include a stomach condition, that is disabling to a degree of 
10 percent.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
1991); 38 C.F.R.§§ 3.303, 3.317, 4.114, Diagnostic Code 7319 
(1999).

5.  A disability manifested by flu-like symptoms, to include 
trouble breathing, was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R.§§ 3.303, 3.317 
(1999).

6.  A disability manifested by skin rashes was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1999).

7.  A disability manifested by bleeding gums was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1999).

8.  A disability manifested by bilateral hearing loss was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1999).

9.  The schedular criteria for a rating in excess of 10 
percent rating for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5257-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Undiagnosed Illness, due to Persian Gulf War Service

This appeal arises out of the veteran's claims that he 
currently has the following disorders, which are related to 
his military service, including his service in the Persian 
Gulf:  chronic fatigue syndrome; joint stiffness and 
arthritis of the back, neck, and shoulder; sleeplessness, 
memory loss, night sweats, and anxiety; diarrhea, stomach 
condition; flu-like symptoms, trouble breathing; skin rashes; 
bleeding gums; and bilateral hearing loss.

As a preliminary matter, the Board notes that the record 
reflects that the veteran had active military service in the 
Southwest theater of operations during the Persian Gulf War.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 regarding 
chronic disability due to undiagnosed illness apply.  The 
veteran's qualifying military service, his reported 
complaints, and the unique nature of the statutory and 
regulatory provisions regarding disability due to undiagnosed 
illnesses render the veteran's claims plausible, and thus, 
well-grounded.  38 U.S.C.A. § 5107.  The Board finds that the 
evidence of record allows for equitable resolution of the 
claims on appeal, and that the duty to assist the veteran in 
establishing his claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Additionally, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Furthermore, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Moreover, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms that may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The Board has thoroughly reviewed the veteran's claims in 
light of the evidence of record and the above-referenced laws 
and regulations.  However, for the reasons and bases set 
forth below, the Board finds that the veteran's claims must 
be denied.

In the present case, the veteran's service medical records 
reflect that he was seen on a few occasions with an upper 
respiratory condition, which appeared to be acute.  In August 
1989, the veteran was seen with a probable strain to the 
right shoulder.  In September 1990, the veteran was seen with 
diarrhea, which was described as a possible viral gastritis.  
In March 1991, the veteran was noted to have hemorrhoids.  In 
July 1991, he was seen with an injury to the right elbow, 
caused by him hitting his elbow on the side of the pool.  In 
March 1992, the veteran was diagnosed with mild otitis 
externa.  The foregoing disorders appear to have been acute 
and transitory, and were not noted on the veteran's service 
separation examination report.  Moreover, the veteran's 
service medical records are otherwise negative for any 
evidence of the claimed disorders, or symptoms related to 
such.  

Following service separation, VA outpatient treatment records 
reflecting treatment from April 1997 to August 1998, reveal 
that in April 1997, the veteran was noted to complain of pain 
in the left knee.  

In a December 1997, the veteran underwent a VA examination 
and was diagnosed with the following, in pertinent part:  
chronic fatigue syndrome; arthralgia, not otherwise 
specified; sleep disorder, stable; short-term memory loss; 
skin rash in August 1997, resolved; left knee pain and 
swelling, intermittent, stemming from remote injury in 1983; 
chronic recurrent diarrhea.  The veteran reported that he was 
in the Navy and was stationed on a ship in the Persian Gulf 
for eleven months, although he left the ship with the 
Marines.  He indicated that they were within 75 feet of a 
burning oil well, and for a couple of days they were unable 
to see the sun or the sky.  

The veteran reported that he began noticing fatigue back in 
1994.  He indicated that the fatigue would occur 10 out of 30 
days, but there was no real pattern to it and it still 
occurred.  He stated that his concentration was poor and he 
was less focused.  In regard to his joints, he stated that he 
had aching and throbbing in his joints, and it felt like he 
had the flu.  He indicated that this would occur 70 percent 
of the time.  He also reported moderate joint stiffness.  
Aside from his right knee, he indicated that he still had his 
range of motion and there was no swelling, although he felt 
stiffness and pain.  

The veteran reported that he had difficulty sleeping more 
than four hours through the night.  He indicated that he did 
not have this problem prior to the Gulf War.  He also 
reported experiencing short-term memory loss, which he said 
began during the past few years.  The veteran reported having 
diarrhea since 1993, and he indicated that it continued to 
the present.  He reported a marked sense of urgency, and 
occasional cramping.  He indicated that he had not been able 
to find anything that would help his diarrhea.  He also 
stated that in August 1997, he developed an intermittent 
rash, which consisted of little red bumps all over.  He 
indicated that two years prior to that he had had a similar 
incident.  

The examination revealed no gross joint abnormality or joint 
swelling.  There was also no muscle atrophy of any muscle 
group in the upper or lower extremities.  There was no edema.  
Range of motion of the back was normal.  The joint 
examinations were reportedly normal, with normal range of 
motion.   

In a May 1998 VA examination, the veteran was diagnosed with 
the following, in pertinent part:  chronic fatigue syndrome; 
patellar tendonitis; arthralgias due to an undiagnosed 
illness; insomnia secondary to undiagnosed illness; mild 
short-term memory loss, per patient report, due to 
undiagnosed illness; intermittent skin lesions, resolved; 
recurrent diarrhea, secondary to undiagnosed illness.  The 
examiner indicated that chronic fatigue syndrome had been 
diagnosed with the acute onset of the condition in 1994, 
along with flu-like symptoms, myalgias, and generalized 
weakness.  The examiner stated that "fatigue is known as 
being 75 [percent] present; migratory joint pains and 
neuropsychologic symptoms of impaired concentration and mild 
memory impairment, and sleep disturbance has been noted, as 
well."  The examiner opined that the arthralgias were 
transient, intermittent, and were without any joint changes 
grossly.  They were not present at the time of the 
examination.  The sleep disorder was unrelated to sleep 
apnea, and the veteran had no complaints of apnea or 
excessive snoring, although he did have daytime fatigue.  
There were no objective clinical findings regarding his 
recurrent diarrhea, and there were no electrolyte 
abnormalities.  

Other than the foregoing, there is no other medical evidence 
of record regarding the veteran's claimed conditions.  The 
Board notes that in October 1997, the RO sent the veteran a 
letter requesting additional information regarding any 
evidence, both medical or non-medical, that he might have 
which would support his claims.  That letter was sent to the 
veteran's address of record and was not returned as 
undeliverable, yet the veteran failed to respond to that 
letter.  

The Board has considered the evidence of record, summarized 
above, in conjunction with the pertinent laws and regulations 
referenced earlier in this decision.  However, for the 
reasons and basis set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to service connection for chronic fatigue 
syndrome; joint stiffness and arthritis of the back, neck, 
and shoulder; sleeplessness, memory loss, night sweats, and 
anxiety; diarrhea, stomach condition; flu-like symptoms, 
trouble breathing; skin rashes; bleeding gums; and bilateral 
hearing loss, to include as due to an undiagnosed illness, 
and the veteran's claims are denied.  
Based on a review of the evidence of record, summarized 
above, the Board is unable to find any objective indications, 
see 38 C.F.R. § 3.317(a)(2), that the veteran suffers from 
any chronic disability or disabilities manifested by flu-like 
symptoms or trouble breathing, skin rashes, bleeding gums, or 
bilateral hearing loss.  In fact, aside from the veteran's 
own contentions, the record is essentially devoid of any 
medical evidence regarding the foregoing disorders, including 
medical findings that the veteran currently suffers from one 
of the foregoing disorders, which cannot be attributed to a 
known diagnosis.  The Board reiterates that the RO requested 
the veteran to provide any evidence, medical or non-medical, 
in support of his claims, as described earlier in this 
decision, but the veteran did not cooperate.  As such, the 
present record contains no basis for establishing service 
connection due to an undiagnosed illness, under 38 U.S.C.A. 
§ 1117.  Additionally, in the absence of any competent 
medical findings that the veteran currently has flu-like 
symptoms or trouble breathing, skin rashes, bleeding gums, or 
bilateral hearing loss, as well as a medical opinion 
attributing such disorders to the veteran's military service, 
there is also no basis for establishing service connection 
under principles of direct service connection.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In regard to the claim for service connection for chronic 
fatigue syndrome, the Board notes that both the December 1997 
and May 1998 VA examination reports contain a diagnosis of 
chronic fatigue syndrome.  There is no etiology noted for the 
chronic fatigue syndrome.  Nevertheless, even assuming that 
the veteran currently has chronic fatigue syndrome that 
cannot be attributed to a known diagnosis, the Board finds no 
medical evidence of record that the veteran's chronic fatigue 
syndrome is productive of any functional impairment to a 
compensable degree.  See 38 U.S.C.A. § 1117; 38 C.F.R. §§ 
3.317(a)(1)(i); 4.88b, Diagnostic Code 6354.   A 10 percent 
rating is warranted fatigue that waxes and wanes but results 
in periods of incapacitation of at least one but less than 
two weeks a year; or, symptoms controlled by continuous 
medication.  Id.  There is no competent evidence to confirm 
such findings.  Under these circumstances, service connection 
for chronic fatigue syndrome as due to an undiagnosed illness 
is not warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. §§ 
3.317(a).  Furthermore, there is no basis for establishing 
service connection for chronic fatigue syndrome by applying 
principles of direct service connection, as there is no 
medical evidence of record that relates any current symptoms 
to an incident of the veteran's active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In regard to the claims for service connection for joint 
stiffness and arthritis (back, neck, shoulder) and for 
sleeplessness, to include memory loss, night sweats, and 
anxiety, the Board acknowledges that the May 1998 VA 
examination contains a diagnosis of arthralgias due to an 
undiagnosed illness, insomnia secondary to an undiagnosed 
illness, and memory loss, per patient report, as due to an 
undiagnosed illness.  However, as with the claim for service 
connection for chronic fatigue syndrome, the Board finds no 
medical evidence of record that the veteran's arthralgias, 
insomnia, and/or memory loss are productive of any functional 
impairment to a compensable degree.  See 38 U.S.C.A. § 1117; 
38 C.F.R. §§ 3.317(a)(1)(i); 4.71a, Diagnostic Code 5003; 
4.130, Diagnostic Code 9499.  As such, service connection for 
joint stiffness and arthritis (back, neck, shoulder) and for 
sleeplessness, to include memory loss, night sweats, and 
anxiety, as due to an undiagnosed illness is not warranted.  
See 38 U.S.C.A. § 1117; 38 C.F.R. §§ 3.317(a).  Furthermore, 
there is no basis for establishing service connection for 
those disorders by applying principles of direct service 
connection, as there is no medical evidence of record that 
relates any current symptoms to an incident of the veteran's 
active military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Finally, in regard to the veteran's claim for service 
connection for diarrhea, or a stomach condition, the Board 
notes that in the December 1997 VA examination the veteran 
was diagnosed with chronic recurrent diarrhea.  In the May 
1998 VA examination, conducted by the same examiner who 
conducted the December 1997 VA examination, the diagnosis was 
recurrent diarrhea, secondary to undiagnosed illness.  
However, the Board finds no medical evidence of record that 
the veteran's diarrhea is productive of any functional 
impairment to a compensable degree.  See 38 U.S.C.A. § 1117; 
38 C.F.R. §§ 3.317(a)(1)(i); 4.20; 4.114, Diagnostic Code 
7319; 4.130, Diagnostic Code 9499.  As such, service 
connection diarrhea, or a stomach condition, as due to an 
undiagnosed illness, is not warranted.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. §§ 3.317(a).  Furthermore, despite the 
veteran's statements that he has had diarrhea since 1993, 
there is no basis for establishing service connection for 
diarrhea or a stomach condition by applying principles of 
direct service connection, as there is no medical evidence of 
record that relates any current symptoms to an incident of 
the veteran's active military service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

For the reasons and bases set forth above, the veteran's 
claims in this appeal must fail.  The Board notes that in 
reviewing those claims, the provisions of 38 U.S.C.A. 
§ 5107(b) have been considered, concerning the benefit of the 
doubt doctrine.  However, there is not such a state of 
equipoise of positive and negative evidence in this case to 
allow for a favorable resolution of the veteran's claims.

II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for a right knee disability, 
currently rated as 10 percent disabling, is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claims.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

In a December 1995 rating decision, the veteran was granted 
service connection for residuals of a right knee injury, with 
a 10 percent evaluation assigned from September 1995.  That 
decision was based on evidence that included his service 
medical records, which reflected an in-service knee injury, 
and a post-service VA examination report dated in October 
1995.  The 10 percent evaluation has remained in effect, and 
in September 1997, the veteran filed a claim for an increased 
rating for his knee disability.  

The Board notes that in the October 1995 VA examination 
report, the veteran was assessed with status post arthroscopy 
of the right knee for possible meniscal injury.  Range of 
motion was reported as zero to 140 degrees.  The veteran 
reported that beginning in September 1989, he was complaining 
of knee pain in service, and in 1991, he had an arthroscopy 
of his right knee.  The veteran reported that he "blew out" 
his knee again when he went to the Persian Gulf.  He 
complained of right knee pain with swelling and stiffness.  
An x-ray report of the right knee revealed minimal 
degenerative changes.  

In a May 1998 general medical examination report, the veteran 
complained that his right knee was starting to swell when he 
had pain exacerbations.  The examiner reported that the right 
knee was free of any evidence of bone or joint disease.  The 
diagnosis was patellar tendonitis and patellofemoral syndrome 
to the right knee, as well as a remote history of right knee 
injury, healed without sequelae.

A June 1998 VA x-ray report reveals that there was no 
evidence of bone or joint disease in the veteran's right 
knee.  An August 1998 VA outpatient record reflects that the 
veteran complained of chronic right knee pain, which worsened 
with weather.  The objective findings included adequate range 
of motion without crepitus.  There was no obvious joint 
effusion, and there was pain with palpation along the 
patella.  An x-ray revealed narrowing of the patello-femoral 
joint, with knee space within normal limits. 

The veteran underwent a VA joints examination in December 
1998.  He complained of persistent right knee pain, 
exacerbated by weather changes.  He said that he was weight 
bearing 10 to 12 hours a day and, at the end of the day, he 
had to use Ace wraps and ice packs to help alleviate the 
exacerbated pain and swelling.  Physical examination revealed 
a normal gait; it was noted that the evaluation was in the 
morning and was not preceded by any weight bearing.  
Examination of the right knee was negative for effusion or 
edema.  There was pain to palpation of the medial aspect at 
the inferior pole of the patella.  Anterior posterior drawer 
testing, Lachman testing, McMurray testing, and valgus and 
varus maneuvers showed that the knee ligaments were stable.  
There was no crepitus and the veteran was able to squat in a 
normal fashion.  It was noted that he had no complaint of 
locking or instability of the right knee joint.  X-rays were 
reviewed by the physician; it was noted that there was no 
marked joint space narrowing but the retropatellar space was 
somewhat narrowed.  The assessment was chondromalacia patella 
and remote history of meniscus tear with repair in 1991. 

In a May 1999 VA examination, the veteran was assessed with 
chronic right knee pain, possible chondromalacia of the right 
patella.  The veteran complained of constant pain in his 
right knee, which was sometimes worse with swelling and 
stiffness.  He reported that his right knee would give way at 
times, especially in the morning, which caused him to 
stumble.  The veteran stated that his pain was a throbbing-
type of pain, and the pain was worse with cold weather or 
when standing or walking for a long period of time.  The 
veteran reported that the pain had worsened over the past few 
years.  Upon examination, the examiner found no gross 
swelling or inflammation.  There was significant tenderness 
on the superolateral side of the right knee, but no swelling 
or signs of effusion.  Range of motion was zero to 130 
degrees.  Pain was induced at flexion at 105 degrees.  The 
examiner reported that the veteran had difficulty doing 
flexion beyond 105, but that he was able to flex to 135 
degrees.  Muscle strength was normal to both legs.  There 
were no signs of muscle atrophy, no edema, and no gait 
abnormality.  There was also no signs of ankylosis.  

The veteran's right knee is currently assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides a 10 percent rating for slight knee impairment due 
to instability or subluxation; a 20 percent rating requires 
moderate knee impairment; and a 30 percent rating requires 
severe knee impairment.

Upon a review of the record, the Board finds the veteran's 
right knee disability is currently productive of limitation 
of flexion to 105 degree when considering pain, subjective 
complaints of pain and instability, and signs of tenderness, 
but no objective clinical evidence of instability, 
subluxation, or limitation of extension.  In that regard, the 
Board notes that in the recent VA examination, in May 1999, 
the veteran was noted to have nearly full range of motion for 
the right knee.  See 38 C.F.R. § 4.71, Plate II (0 to 140 
degrees).  It was noted that pain was induced at flexion at 
105 degrees but limitation of flexion to 105 degrees is not 
compensable.  38 C.F.R. § 4.71a, Code 5260.  While the 
veteran reported complaints of pain and a feeling of 
instability, there were no abnormal objective clinical 
findings to confirm instability or subluxation.  In fact, the 
December 1998 joints examination specifically ruled out 
instability of the joint.  While there is objective evidence 
of tenderness, there were no clinical findings of effusion or 
locking of the knee.  While it is apparent that the veteran's 
knee disability remains symptomatic, in the absence of 
objective evidence of current instability or subluxation, and 
without more significant limitation of motion of the knee, a 
rating in excess of 10 percent is not warranted.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.71a, Diagnostic Codes 5257-5261 (1999).

In denying an increased rating for a right knee disability, 
the Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, there is no clinical evidence to 
show that pain limits extension of the right knee and the 
veteran was able to flex the joint to 105 degrees before any 
pain was clinically noted.  There is no objective evidence of 
painful manifestations such as disuse atrophy, fatigue or 
incoordination.  Accordingly, these regulations do not 
provide a basis for an increased rating.  

The Board has also considered the question of whether a 
separate rating is warranted for arthritis with painful 
motion of the right knee.  While an X-ray examination in 1995 
revealed minimal degenerative changes of the right knee, 
subsequent radiographic examinations, including in 1998 and 
1999, have failed to confirm arthritis of the joint.  Thus, 
there is no basis to assign a separate evaluation for 
arthritis.  See generally VA O.G.C. Prec. 23-97 (July 1, 
1997) and 9-98 (Aug. 14, 1998).  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's right 
knee disability and their effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  In conclusion, the current medical evidence, as 
previously discussed, is not consistent with a rating in 
excess of 10 percent for a right knee disability.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis for assignment of a higher 
evaluation. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the veteran's contentions in the 
recent May 1999 VA examination report that his right knee 
pain caused some limitation in his work as a grocery store 
manager, as he had to walk around the store 8-12 hours per 
day.  However, the Board emphasizes that the VA Schedule for 
Rating Disabilities is premised on the average impairment in 
earning capacity.  There is no evidence in the record that 
the schedular criteria are inadequate to evaluate the 
veteran's right knee disability.  In that regard, the Board 
does not find that record reflects that the veteran's 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise have rendered impracticable the application of the 
regular schedular standards so as to warrant consideration of 
an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claims for entitlement to service connection for chronic 
fatigue syndrome; joint stiffness and arthritis of the back, 
neck, and shoulder; sleepnessless, memory loss, night sweats, 
and anxiety; diarrhea, stomach condition; flu-like symptoms, 
trouble breathing; skin rashes; bleeding gums; and bilateral 
hearing loss, to include as due to an undiagnosed illness, 
are denied.

A rating in excess of 10 percent rating for a right knee 
disability is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

